862 F.2d 869Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Simon BANKS;  Lois Banks, Plaintiffs-Appellants,v.ROBERT E. AMMONS, P.A.;  Robert--Ammons, individually;Community Realty Corporation;  Carriage HillApartments;  Chauncey Spruell;  GraysonMcKee, Judge, Defendants-Appellees.
No. 87-2134.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 30, 1988.
Decided:  Nov. 18, 1988.Rehearing Denied Jan. 27, 1989.Rehearing In Banc Denied April 4, 1989.

Simon and Lois Banks, appellants pro se.
Evelyn Omega Cannon (Office of the Attorney General of Maryland), Robert E. Ammons, for appellees.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Simon and Lois Banks appeal from the district court's order dismissing their complaint alleging claims under 28 U.S.C. Secs. 1343 and 1446;  42 U.S.C. Secs. 1981, 1982, 1983, 1985, 2000e-2, 3604, and 3612;  and the Fifth and Fourteenth Amendments.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Banks v. Ammons, C/A No. 81-1914 (D.Md. May 11, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.